Citation Nr: 1016856	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  07-27 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to June 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

A hearing in front of the undersigned Acting Veterans Law 
Judge was held in March 2010.  A transcript of the hearing 
has been associated with the claim file.


FINDING OF FACT

The evidence of record is at least in equipoise that there is 
a causal link between current bilateral hearing loss and the 
Veteran's active service.  

CONCLUSION OF LAW

Service connection for bilateral hearing loss is reasonably 
warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim.

In the instant case, the Board has rendered a decision in 
favor of the Veteran, finding that service connection for 
bilateral hearing loss is warranted, and therefore, a further 
discussion of the VCAA duties is unnecessary at this time.

Factual Background

The Veteran's service treatment records (STRs) show that on 
his induction examination in September 1966, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
-5
-5
LEFT
-5
-5
-5
-5
-5

A periodic examination from July 1973 shows that pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
5
5
10
55
75
LEFT
10
5
5
15
65
60

A separation examination of April 1975 shows that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
X
15
LEFT
20
15
15
X
15

An accompanying Report of Medical History shows the Veteran 
stated at the time that he did not know if he had hearing 
loss.  

A March 2007 treatment record from Dr. R.J.R., states that 
the Veteran had hearing loss from noise exposure during 
military service from 1966 to 1975.  He noted that the 
Veteran brought a copy of an entrance audiogram which showed 
normal bilateral hearing and an exit audiogram which showed a 
moderate to severe bilateral high frequency hearing loss.

The Veteran was afforded a VA examination in June 2007.  At 
the time, he reported he was exposed to engine, motors and 
generator noises while in service and denied any post-service 
noise exposure.  

Average pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
55
85
LEFT
10
10
20
65
90

After a review of the claim file, the examiner opined that 
the Veteran's current bilateral hearing loss was less likely 
than not related to acoustic trauma from his military noise 
exposure.  He reasoned that according to the American College 
of Occupational Medicine Noise and Hearing Conservation 
Committee, a noise induced hearing loss will not progress 
once noise exposure is stopped.  

At the March 2010 hearing the Veteran testified that he was 
exposed to noise while serving in Germany working with a 
sterilizer called an Optrom that sounded like a vacuum motor 
screaming in his ears (Transcript, page 4).  He also 
testified that while in Germany, he worked in a combat 
support hospital where he was exposed to noise from a jet 
engine which provided all the utilities to the hospital.  He 
further testified he did not wear ear protection at the time.  
Additionally, he testified he was exposed to noise from 
helicopters he flew in North Korea.  Furthermore, at the 
hearing the Veteran's wife testified that she had known the 
Veteran for 35 years and knew him towards the end of his time 
in service and that even since then, she noticed he had 
problems with his hearing.   

Legal Criteria and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disability.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  If the 
Veteran does not show every element, the claim must fail.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

Relative to claims for service connection for hearing loss, 
for purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 db or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 
See 38 C.F.R. § 3.385.

After a careful review of the evidence of record the Board 
finds that the evidence weighs in favor of the Veteran's 
service connection claim for bilateral hearing loss 
disability.  The evidence of record reflects that the Veteran 
currently has bilateral sensorineural hearing loss, and 
service treatment records include the report of a July 1973 
periodic examination reflecting that he had hearing loss at 
that time.  The Veteran also has credibly testified that he 
experienced loud noise exposure during active service while 
working in Germany, and his DD-214 confirms that he served in 
Germany.  Moreover, his MOS was noted to be Electronic 
Biomedical Equipment Repairman.  The Board finds that the 
Veteran's MOS was one which would have reasonably exposed him 
to noise while in service during the regular course of his 
duties.  Finally, the Board finds that there is competent 
evidence of continuity of symptomatology from both the 
Veteran and his wife through their testimony at the March 
2010 hearing.  

As noted above, the Veteran has been found to be credible.  
Similarly, the Board finds the Veteran's wife to be credible 
in her testimony.  At the March 2010 hearing they both 
testified that the Veteran has experienced hearing loss since 
service.  Indeed, his wife testified that she knew him during 
his last years in service and that she could tell she had 
hearing loss then.  Significantly, the Veteran in the Report 
of Medical History upon separation, stated that he did not 
know if he had hearing loss.  This statement is indicative 
that at that time, he did not feel his hearing was normal.  
He is competent to so state.  The Board is aware that a VA 
audiologist opined in 2007 that currently diagnosed hearing 
loss was "less likely" than not related to service.  However, 
the Board finds the Veteran to be credible with regard to his 
complaints and finds him and his wife to be credible 
regarding continuity of symptomatology.

The above certainly places the evidence at least in 
equipoise.  Resolving all reasonable doubt in the Veteran's 
behalf, the Board finds the Veteran's current hearing loss is 
related to his active service.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 
3.102, 4.3.


ORDER

Service connection for hearing loss disability is granted.



____________________________________________
ROBERT O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


